        Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

ANTARES MARITIME PTE, LTD.          *                      CIVIL ACTION NO.
On its Own Behalf and as owner of   *
Of the M/V PAC ANTARES              *                      2:18-cv-12145
                                    *
vs.                                 *                      SECTION: I (LANCE M. AFRICK)
                                    *
THE BOARD OF COMMISSIONERS          *                      MAGISTRATE: 4 (KAREN W. ROBY)
OF THE PORT OF NEW ORLEANS          *
And PORTS AMERICA                   *
LOUISIANA, LLC                      *
*************************************

                                        ANSWER TO COMPLAINT

            Defendant, Ports America Louisiana, LLC (hereinafter “Ports America”), for Answer to

the Complaint filed against and on behalf of Antares Maritime Pte, Ltd., on its own behalf and as

owner of the M/V PAC ANTARES (hereinafter “ANTARES” or “vessel interests”) represents:

                                            FIRST DEFENSE

            The Complaint of vessel interests fails to state a claim or cause of action against this

defendant upon which relief can be granted.

                                           SECOND DEFENSE

            Answering separately the allegations of the Complaint, Defendant, Ports America, states

as follows:

                                                      1.

            Jurisdiction is admitted.

                                                      2.

            It is admitted that venue is proper in the Eastern District of Louisiana.



2786282-1
       Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 2 of 6




                                                3.

        The allegations contained in Paragraph 3 are denied for lack of sufficient information to

justify a belief therein.

                                                4.

        The allegations contained in Paragraph 4 are denied for lack of sufficient information to

justify a belief therein.

                                                5.

        Ports America admits it corporate status. Except as admitted, the remaining allegations

are denied.

                                                6.

        It is admitted that the Nashville Avenue Wharf is located at the Port of New Orleans on

the Eastbank of the Mississippi River. The remaining allegations of Paragraph 6 are denied.

                                                7.

        The allegations contained in Paragraph 7 are denied for lack of sufficient information to

justify a belief therein.

                                                8.

        The allegations contained in Paragraph 8 are denied.

                                                9.

        With regard to Ports America, the allegations contained in Paragraph 9 are denied.

                                               10.

        The allegations contained in Paragraph 10 are admitted.




                                                2
       Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 3 of 6




                                                 11.

        Upon information and belief, the M/V PAC ANTARES was under the guidance of a

compulsory river pilot associated with the Crescent River Ports Pilot Association, not NOBRA.

The remaining allegations of facts contained in Paragraph 11 are denied for lack of sufficient

information to justify belief therein.

                                                 12.

        The allegations contained in Paragraph 12 are not directed to this defendant; however, to

the extent a response is necessary, said allegations are denied.

                                                 13.

        The allegations contained in Paragraph 13 are denied for lack of sufficient information to

justify a belief therein.

                                                 14.

        The allegations contained in Paragraph 14 are denied for lack of sufficient information to

justify a belief therein.

                                                 15.

        The allegations contained in Paragraph 15 are denied to the extent they are applicable to

Ports America.

                                                 16.

        The allegations contained in Paragraph 16 are denied.

                                                 17.

        The allegations contained in Paragraph 17 do not pertain to this defendant; however, to

the extent a response is required, said allegations are denied.




                                                  3
       Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 4 of 6




                                               18.

       The remaining unnumbered paragraph of the complaint does not require a response but,

should an answer be deemed necessary, the allegations are denied.

                                      THIRD DEFENSE

       Ports America denies each and every allegation not specifically admitted herein.

                                     FOURTH DEFENSE

       Ports America denies that ANTARES sustained any damages as alleged in the

Complaint; however, should it be found that ANTARES was damaged under the circumstances

outlined in the Complaint, which is denied, Ports America shows that such damage was caused

by ANTARES’ sole fault and/or negligence, and/or inattention, and/or omissions which

contributory or comparative negligence and comparative fault of ANTARES is specifically plead

as a complete and total bar or diminution of, any recover by ANTARES in this action. It is

specifically denied the Ports America was negligent in any way, or in any way caused or

contributed to any damages that were allegedly sustained by ANTARES in this matter.

                                       FIFTH DEFENSE

       Ports America shows that ANTARES failed to exercise reasonable care and diligence to

prevent avoidable consequences and losses, which failure(s) were a superceding cause of the

damages alleged, and also resulted in a failure to mitigate its damages, which failure on the part

of ANTARES is specifically plead as a complete and total bar to, or diminution of, any recovery

by ANTARES.




                                                4
       Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 5 of 6




                                       SIXTH DEFENSE

       Ports America affirmatively shows that ANTARES’s damage or damages were caused

solely and completely by persons, parties, or entities for whom Ports America is not legally

responsible.

                                     SEVENTH DEFENSE

       Ports America asserts that the rule of The Pennsylvania 86 U.S. (19 Wall) 125 (1874) and

the rule of The Oregon 158 U.S. 186 (1895) apply as a complete and total bar to any recovery by

ANTARES.

                                      EIGHTH DEFENSE

       Ports America avers and incorporates by reference all affirmative defenses allowed

pursuant to Rule 8(c) (1) of the Federal Rules of Civil Procedure.

       WHEREFORE, Defendant Ports America Louisiana, LLC prays that this answer be

deemed sufficient and after due proceedings are had there be judgment in favor of Ports America

Louisiana, LLC, and against Antares Maritime Pte, Ltd. on its own behalf and as owner of the

M/V PAC ANTARES, dismissing the Complaint at Plaintiff’s costs, and for all such other and

further equitable relief to which Defendant may in law and justice be entitled under the

circumstances.




                                                5
       Case 2:18-cv-12145-LMA-KWR Document 8 Filed 12/26/18 Page 6 of 6



                                                   Respectfully submitted,

                                                   BLUE WILLIAMS, L.L.P.

                                                        /s/ Scott A. Soule
                                                   ___________________________________
                                                   SCOTT A. SOULE – Bar #20379
                                                   ssoule@bluewilliams.com
                                                   FRANK J. TOWERS – Bar #27738
                                                   ftowers@bluewilliams.com
                                                   1060 West Causeway Approach
                                                   Mandeville, LA 70471
                                                   Telephone: (504) 830-4977
                                                   Facsimile: (504) 849-3883
                                                   ATTORNEY FOR DEFENDANT
                                                   PORTS AMERICA LOUISIANA, LLC


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of December, 2018, a copy of the foregoing pleading

was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to opposing counsel by operation of the court’s electronic filing system. I also

certify that I have mailed by United States Postal Service this filing to all non-CM/ECF

participants.

                                                       /s/ Scott A. Soule
                                                   ___________________________________
                                                          Scott A. Soule




                                               6
